Per Curiam.

With, the exception of the identities of the ' relator and appointee-respondent, the facts and questions of * law in this case are identically the same as those in the case of State, ex rel. Devine, Pros. Atty., v. Hoermle, 168 Ohio St., 461. Therefore, under the doctrine of stare decisis, the demurrer to the answer is sustained and the judgment of ouster prayed for is rendered upon authority of that case.

Demurrer sustained and judgment of ouster.

Taft, Matthias, Herbert and Peck, JJ., concur.
Weygandt, C. J., Zimmerman and Bell, JJ., dissent for the reasons stated in the dissenting opinions in the Hoermle case, supra.